Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 06/04/2021 in which claims 15, 20, 22 were amended, claims 1-14, 19, 26 were canceled, and claims 29-33 were added has been entered of record.

Allowable Subject Matter
Claims 15-18, 20-25, 27-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 15-18, 21-25, and 27-28, the prior art does not teach or suggest either alone or in combination a memory system comprising: wherein the number of the patrol periods of the second cycle included in the first period is smaller than the number of the patrol periods of the second cycle included in the second period and in combination with other limitations.
Regarding claim 20 and 29-33, the prior art does not teach or suggest either alone or in combination a memory system comprising: a temperature sensor, wherein the frequency with which the memory controller executes patrol operation selecting the word line is higher in a case where a measured temperature of the temperature 25sensor is a second temperature higher than a first temperature than in a case where the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANTHAN TRAN/Primary Examiner, Art Unit 2825